Title: General Orders, 21 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Wednesday Octr 21st [1778]
            Parole Dunbarton—C. Signs Dedham. Dunkirk.
            
          
          Lieutt Samuel Richards is appointed Pay-Master to the 3rd Connecticutt Regiment—Lieutt William Adams to the 4th—Lieutt John Shearman to the 6th and Lieutt Richard Sill to the 8th from the 7th of September last.
          Purity of Morals being the only sure foundation of publick happiness in any Country and highly conducive to order, subordination and success in an Army, it will be well worthy the Emulation of Officers of every rank & Class to encourage it both by the Influence of Example and the penalties of Authority—It is painful to see many shameful Instances of Riot and Licentiousness among us; The wanton Practice of swearing has risen to a most disgusting height; A regard to decency should conspire, with a Sense of Morality to banish a vice productive of neither Advantage or Pleasure. The frequent Robberies which have lately prevailed in the Vicinity of Camp are truly alarming and demand the most vigilant Exertions to detect the Perpetrators and bring them to the severest punishment.
        